Name: Commission Regulation (EEC) No 224/81 of 29 January 1981 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 1 . 81 Official Journal of the European Communities No L 26/13 COMMISSION REGULATION (EEC) No 224/81 of 29 January 1981 fixing the import levies on milk and milk products prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 1373/80 (3), as last amended by Regulation (EEC) No 84/81 (4) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1373/80 to the This Regulation shall enter into force on 1 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1981 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 148, 28 . 6 . 1968 , p. 13 (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 140, 5 . 6 . 1980, p . 35 . ( «) OJ No L 13, 15 . 1 . 1981 , p . 12. No L 26/ 14 Official Journal of the European Communities 30 . 1 . 81 ANNEX to the Commission Regulation of 29 January 1981 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.01 A I a) 0110 20-43 04.01 A I b) 0120 1802 04.01 A II a) 1 0130 18 02 04.01 A II a) 2 0140 22-49 04.01 A II b) 1 0150 16-81 04.01 A II b) 2 0160 21-28 04.01 B I 0200 48-83 04.01 B II 0300 103-28 04.01 B III 0400 159-62 04.02 A I 0500 14-21 04.02 A II a) 1 0620 70-44 04.02 A II a) 2 0720 133-64 04.02 A II a) 3 0820 136-06 04.02 A II a) 4 0920 149-04 04.02 A II b) 1 1020 6319 04.02 A II b) 2 1120 126-39 04.02 A II b) 3 1220 128-81 04.02 A II b) 4 1320 141-79 04.02 A III a) 1 1420 25-74 04.02 A III a) 2 1520 34-75 04.02 A III b) 1 1620 103-28 04.02 A III b) 2 1720 159-62 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0-6319 0 1) 04.02 B I b) 1 bb) 2320 per kg 1-2639 (M ) 04.02 B I b) 1 cc) 2420 per kg 1-4179 ( M ) 04.02 B I b) 2 aa) 2520 per kg 0-6319 (' 2) 04.02 B I b) 2 bb) 2620 per kg 1-2639 ( 12 ) 04.02 B I b) 2 cc) 2720 per kg 1-41 79 ( 12 ) 04.02 B II a) 2820 41-37 04.02 B II b) 1 2910 per kg 1Ã 328 ( 12 ) 04.02 B II b) 2 3010 per kg 1 -5962 ( 12 ) 04.03 A 3110 187-79 04.03 B 3210 229-10 04.04 A I a) 1 3321 18-13 04.04 A I a) 2 3420 179-82 C 3 ) 04.04 A I b) 1 aa) 3521 18-13 04.04 A I b) 1 bb) 3619 179-82 C 3 ) 04.04 A I b) 2 3719 179-82 ( 13 ) 04.04 A II 3800 179-82 04.04 B 3900 1 54-1 2 ( i «) 04.04 C 4000 166-30 04.04 D I 4120 36-27 04.04 D II a) 1 4410 153-10 04.04 D II a) 2 4510 155-88 , 04.04 D II b) 4610 252-60 04.04 E I a) 4710 154-12 04.04 E I b) 1 aa) 11 ) 4840 180-40 ( 19) 30 . 1 . 81 Official Journal of the European Communities No L 26/ 15 (ECU/100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 1 aa) 22) aaa) 4850 180-40 ( 19) 04.04 E I b) 1 aa) 22) bbb) 4860 180-40 (19) 04.04 E I b) 1 bb) 4870 180-40 C 9) 04.04 E I b) 1 cc) 4880 180-40 C 9) 04.04 E I b) 1 dd) 4890 180-40 04.04 E I b) 2 aa) 4922 164-53 ( 15 ) 04.04 E I b) 2 bb) 5022 164-53 (&gt;&lt;  ) 04.04 E I b) 3 5030 164-53 ( 17) 04.04 E I b) 4 5060 164-53 ( 17) 04.04 E I b) 5 aa) 5130 164-53 ( 19) 04.04 E I b) 5 bb) 5140 164-53 04.04 E I c) 1 5210 123-40 04.04 E I c) 2 5250 / 261-25 04.04 E II a) 5310 154-12 04.04 E II b) 5410 261-25 17.02 A II ( » ») 5500 28-22 21.07 F I 5600 28-22 23.07 B I a) 3 5700 49-81 23.07 B I a) 4 5800 64-35 23.07 B I b) 3 5900 60-23 23.07 B I c) 3 6000 49-58 23.07 B II 6100 64-35 For notes ( ! ) to (10), see notes (^ to ( 10) of Council Regulation (EEC) No 1691 /80 (OJ No L 166, 1 . 7 . 1980). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; b) 7-25 ECU ; and c) 0-00 ECU. ( 12 ) The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and b) 0 00 ECU. ( 13 ) The levy is limited to 9-07 ECU per 100 kg net weight . (H) The levy is limited to 6 % of the value for customs purposes . ( 15 ) The levy is limited to 72-49 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 16) The levy is limited to 96-67 ECU per 100 kg net weight for imports from Austria, Finland, Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). ( 17) The levy is limited to 60-40 ECU per 100 kg net weight for imports from Bulgaria , Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended). ( 18) Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75, subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . ( 19) Within the tariff quotas referred to in Article 9 (2) of Regulation (EEC) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall , notwith ­ standing general rule C 3 contained in Part I , Section I , of the Common Customs Tariff, be the representative rate, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62).